Citation Nr: 0527146	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-11 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant's spouse, the veteran, had service with the 
Commonwealth Army of the Philippines and the Regular 
Philippine Army from November 1941 to February 1946.  He was 
a prisoner of war from April to June 1942.  He died in 
January 1996, at age 77, and the appellant is his surviving 
spouse.  Her original death claim was received in August 
1999.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  The Board remanded the appeal in 
September 2004 for additional evidentiary development.  That 
development was conducted to the extent possible, and the 
case is now ready for appellate review.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  The veteran died in January 1996, at age 77, as a result 
of Koch's infection (pulmonary tuberculosis-PTB), and rule 
out carcinoma of the nasopharynx.

4.  PTB is first shown as a valid clinical diagnosis 
supported by X-ray findings in March 1990, 44 years after the 
veteran was separated from service, and no competent evidence 
shows that the veteran's death from PTB was related to any 
incident, injury or disease of active military service. 


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
claimants in obtaining such evidence.

A review of the claims folder reveals that this claim was 
initially denied by the RO in April 2000 on the basis that 
she had failed to submit a well-grounded claim.  To remedy 
VCAA defect, the RO subsequently notified the appellant in 
October 2001 of VCAA and the duties to assist.  She was 
therein informed of the evidence necessary to substantiate 
her claim, the evidence she was responsible to submit, the 
evidence VA would collect on her behalf, and that she should 
submit any relevant evidence in her possession.  She was 
given a period of time to submit additional evidence, did not 
do so, and the rating decision now on appeal was issued 
subsequent to such VCAA notice in April 2002.  

The record shows that the appellant was subsequently provided 
additional formal VCAA notifications in April 2002, and 
September 2003.  She was informed of the laws and regulations 
governing claims for service connection for cause of death in 
statements of the case issued in April 2003, July 2004, and 
June 2005.  She has repeatedly been informed that the 
evidence essential to substantiate her claim would be 
evidence showing that the veteran's death causing PTB was 
incurred or aggravated in active military service or during 
the three-year presumptive period following service.

The Board's September 2004 remand was issued specifically to 
provide the appellant an opportunity to provide objective, 
competent evidence that the veteran had manifested signs or 
symptoms, or had a valid diagnosis of, PTB during or within 
three years after the time of his service separation.  The 
Board specifically identified, consistent with evidence in 
the file associated with claims filed by the veteran himself 
during his lifetime, records of his purported treatment at 
specific times, places and facilities.  The appellant was 
placed on notice of this attempted development by the Board's 
remand itself and, in October 2004, the RO specifically 
requested that she complete medical release forms for these 
specific facilities.  The RO again requested that she 
complete these medical release forms in December 2004.  
Thereafter, the appellant submitted medical release forms 
only for one of these listed facilities, and she specifically 
listed dates subsequent to those which were initially 
requested by the Board.  The only evidence submitted or 
received subsequent to her completion of these medical 
release forms was a duplicate copy of a record already on 
file prior to the time of the Board's remand.  In July 2005, 
the appellant submitted a statement indicating that she 
waived any further waiting period and had no further evidence 
to submit.

The Board finds that all relevant available evidence has been 
collected for review.  VA has complied with the duties to 
notify and assist required by VCAA, and those duties have 
been satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for PTB if it is shown to have become 
manifest to a compensable degree within three years from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when the diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).

Analysis:  The certificate of death on file indicates that 
the veteran died in January 1996 as a result of 
cardiorespiratory arrest as a result of Koch's infection 
(PTB), and rule out carcinoma of the nasopharynx.  

Entrance and discharge physical examinations, if made, are 
not on file for review.  A processing affidavit from April 
1945, however, reported no wounds or illnesses during active 
military service.  A medical record from August 1945 noted 
treatment for diarrhea.  A physical examination performed in 
December 1945 during service revealed that all major body 
systems were normal, including the lungs, nose, and throat.  
A chest X-ray taken in January 1946, only one week before the 
veteran was formally separated from service, showed a 
radiologically healthy chest without any findings of PTB.

In December 1971, the veteran was provided with a VA 
examination in connection with claims for service connection 
which he brought during his lifetime.  The veteran did not 
claim entitlement to service connection for PTB at this time.  
This VA examination did not result in any finding or 
diagnosis of PTB.  There was, however, an X-ray study taken 
that month which was interpreted as revealing pulmonary 
scarring of the right upper lobe.  

The first competent clinical evidence including a diagnosis 
of PTB was a VA X-ray study provided to the veteran in March 
1990 which was interpreted as showing minimal, bilateral 
chronic PTB, inactive.

Private medical records submitted and collected during the 
pendency of this appeal confirmed findings of PTB by X-ray 
study in 1994 through the time of the veteran's death in 
1996.  

In August 2003, the RO specifically notified the appellant of 
the provisions of 38 C.F.R. § 3.309(c) which includes the 
list of diseases which are subject to presumptive service 
connection as specifically related to former prisoners of war 
(for not less than 30 days).  In this regard, the Board notes 
that during his lifetime, the veteran submitted a medical 
history as a former POW in February 1990, in which he listed 
diseases, signs and symptoms he suffered during captivity and 
it is noted that the veteran did not indicate that he had 
tuberculosis during his captivity as a POW.  The Board notes, 
and the RO informed the appellant during the pendency of this 
appeal, that neither PTB nor nasopharyngeal cancer are 
diseases which may be presumed to be related to a veteran's 
POW status in accordance with 38 C.F.R. § 3.309(c).

During the pendency of this appeal, and subsequent to the 
RO's notification to the appellant of the list of diseases 
which may be presumptively related to POW service, the 
appellant submitted written statements indicating her belief 
that the veteran was indeed suffering from chronic dysentery 
and pellagra and malaria.  The Board notes that although the 
appellant as a layman is certainly competent to provide her 
own description of signs and symptoms observed by her, she 
lacks the requisite medical expertise to provide competent 
clinical diagnoses of diseases or an estimation of their 
origin or date of onset.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

A preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran is shown to have died in 1996 
at age 77 principally as a result of PTB with the possibility 
of a contributing factor of nasopharyngeal cancer.  There is 
no evidence showing the onset or signs and symptoms 
consistent with the onset of nasopharyngeal cancer at any 
time earlier than the veteran's death in 1996.  Pulmonary 
scarring of the right upper lobe was documented by VA X-ray 
study in December 1971.  Assuming, without conceding, that 
such scarring was consistent with some earlier onset of PTB, 
this evidence from 1971 was nonetheless 25 years after the 
veteran was separated from service.  The first competent 
clinical diagnosis by X-ray study finding PTB in the veteran 
was from March 1990, which was 44 years after he was 
separated from service.  

Again, the Board notes that a chest X-ray of the veteran 
performed in January 1946, one week before service 
separation, showed a radiologically healthy chest.  Neither 
PTB or nasopharyngeal cancer are listed as diseases which may 
be presumed related to the veteran's status as a former POW.  
The veteran's death at age 77 from PTB is not shown to be 
related to any incident, injury or disease of active military 
service, and PTB is nowhere demonstrated by competent 
evidence to have had onset to a compensable degree within the 
three-year presumptive period following service separation.  
In the complete absence of any competent evidence that the 
veteran's death from PTB in 1996 was in any way related to 
his period of active military service, the appellant's claim 
for service connection for the cause of the veteran's death 
must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


